 Case 2:19-cv-01359-BMC Document 16 Filed 05/11/20 Page 1 of 7 PageID #: 849



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
SUSAN MARIE O’BRIEN,                                              :
                                                                  :
                                     Plaintiff,                   : MEMORANDUM DECISION
                                                                  : AND ORDER
                       - against -                                :
                                                                  : 19-cv-1359 (BMC)
NANCY A. BERRYHILL, Acting Commissioner                           :
of Social Security,                                               :
                                                                  :
                                      Defendant.                  :
 --------------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff seeks review of the decision of the Commissioner of Social Security, following a

hearing before an Administrative Law Judge, that she is not entitled to Social Security Disability

benefits under the Social Security Act.

        Plaintiff raises two points of error. First, plaintiff contends that the ALJ erred in finding

that her cerebrovascular accident (i.e., stroke) impairment is not severe. Second, plaintiff

contends that the ALJ failed to conduct a proper credibility analysis. For the reasons stated

below, plaintiff’s motion for judgment on the pleadings is denied and the Commissioner’s cross-

motion for judgment on the pleadings is granted.

                                                     I.

        Plaintiff’s first contention is that “[t]he ALJ erred in finding the Plaintiff’s CVA

impairment is not severe.” According to 20 C.F.R. § 404.1522(a), “[a]n impairment or

combination of impairments is not severe if it does not significantly limit your physical or mental

ability to do basic work activities.” Basic work activities include walking, standing, sitting,

lifting, pushing, pulling, reaching, carrying, handling, seeing, hearing, speaking, understanding,
 Case 2:19-cv-01359-BMC Document 16 Filed 05/11/20 Page 2 of 7 PageID #: 850



carrying out, remembering simple instructions, using judgment, responding appropriately to

others, and dealing with changes in a routine work setting. 20 C.F.R. § 404.1522(b).

       The analysis at this stage sets a low bar and is meant only to “screen out de minimis

claims” in which the claimant merely exhibits “slight abnormalities that do not significantly limit

any basic work activity.” See Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995) (quoting

Bowen v. Yuckert, 482 U.S. 137, 158 (1987)). Indeed, an impairment having anything more

than a “minimal effect” on a claimant’s ability to engage in basic work activities would be

considered severe. See 20 C.F.R. §§ 404.1522, 416.922; SSR 85-28. But once an ALJ

determines that a claimant does not have a severe impairment, this Court would have to find that

the ALJ’s decision was unreasonable, i.e. “a reasonable mind” would not have found the

evidence “adequate to support [the] conclusion,” in order to reverse him. See Richardson v.

Perales, 402 U.S. 389, 401.

       In this case, the ALJ found that plaintiff had a severe impairment from her degenerative

disc disease of the lumbar spine, but not a severe impairment from her stroke:

       The medical record shows that the claimant has anemia and is status-post carotid
       artery dissection and cerebral infarct, but does not reflect any significant
       functional limitations attributable thereto. . . . The evidence does not support that
       the claimant has any residual impairment from her stroke that remained “severe”
       for at least 12 continuous months. In a letter dated January 21, 2016, her treating
       neurologist, Dr. Pile-Spellman, indicates that she has minimal neurological
       deficits and none of the subsequent medical records from any other source
       contradicts this. In addition, Kathleen Acer, Ph.D., also indicates that any
       residual mental impairment from the stroke is non-severe. Likewise, the
       limitation with balance, reported by the neurological CE . . . does not appear to be
       a significant impairment. For example, the claimant testified that she has never
       fallen down and she does not require an assistive device, such as a cane, due to
       balance problems. Additionally, the record does not reflect complaints of balance
       problems to any treating sources subsequent to the date of her consultative
       examination, which was less than 12 months after the onset date.




                                                 2
 Case 2:19-cv-01359-BMC Document 16 Filed 05/11/20 Page 3 of 7 PageID #: 851



       Plaintiff responds, however, that in combination with the symptoms from her other

medical conditions, her stroke symptoms were both aggravated beyond what they would have

been in isolation and also more resistant to recovery. Taking this into account, she believes that

her symptoms of “loss of balance, concentration difficulties, neurocognitive difficulties and

fatigue” have been amplified to the point of severity. Thus, according to plaintiff, the ALJ erred

in dismissing the severe impairment, necessitating remand. I reject this conclusion for two

reasons.

       First, even if at some point plaintiff exhibited the effects of a severe impairment from her

stroke, she failed to prove that the impairment “has lasted or can be expected to last . . . not less

than 12 months.” Barnhart v. Walton, 535 U.S. 212, 217 (2002) (quoting 42 U.S.C §

423(d)(1)(A) (omission in original). Plaintiff had her stroke on March 29, 2015, but according to

a January 21, 2016, letter from her treating neurologist to her primary care physician, plaintiff

presented “with minimal neurological deficits.” The letter further explained that plaintiff “is

neurologically intact” and that her “fundoscopic examination, cranial nerve, deep tendon

reflexes, sensation to pin, auscultation of the lungs are unremarkable.” Even in July 2015,

plaintiff’s neurologist concluded that there was “near-complete resolution of her multiple brachio

cephalic cerebral vessel abnormalities.” In addition, the neurologist wrote “Presumable all

activity” in the follow-up portion of his report, indicating that he didn’t perceive any remaining

limitations in plaintiff’s ability to function as normal. This is certainly enough for a reasonable

mind to conclude that plaintiff’s stroke limitations were not (or no longer were) severe 12

months after onset.

       Second, “[w]here an ALJ excludes certain impairments from the list of severe

impairments at the second step, any such error is harmless where the ALJ identifies other severe




                                                  3
 Case 2:19-cv-01359-BMC Document 16 Filed 05/11/20 Page 4 of 7 PageID #: 852



impairments such that the analysis proceeds and the ALJ considers the effects of the omitted

impairments during subsequent steps.” See Calixte v. Colvin, No. 14-cv-5654, 2016 WL

1306533, at *23 (E.D.N.Y. Mar. 31, 2016) (citing O’Connell v. Colvin, 558 F. App’x 63, 65 (2d

Cir. 2014)); Woodmancy v. Colvin, 577 F. App’x 72, 74 n.1 (2d Cir. 2014) (“[W]e identify no

error warranting remand because the ALJ did identify severe impairments at step two, so

[plaintiff]'s claim proceeded through the sequential evaluation process, in which all of

[plaintiff]'s ailments were part of the analysis.”). Here, the ALJ very clearly considered the

claimed effects of plaintiff’s stroke in determining her residual functional capacity (in between

Steps Three and Four):

       The claimant testified she experienced a stroke and underwent multiple
       angiograms to monitor how the condition was resolving. She stated she was
       experiencing right side paralysis and she could not speak. She stated since, she
       has had terrible fatigue and issues with concentration. She stated she has a little
       weakness on the right side and balance issues. She stated she has a poor gait; but
       does not use a cane, nor has she fallen.
       …

       However, her further statements are not indicative of total disability. For
       example, she stated she is able to do light household chores, run errands and goes
       to her mother’s house for breakfast. She is able to drive locally and grocery shop.
       In a function report dated October 26, 2015, the claimant stated she is able to
       prepare breakfast, run errands on to two times a week and prepare dinner. She
       can do light laundry, socializes and occasionally goes out for dinner.

(Emphases added.) It is thus apparent that, despite finding plaintiff’s stroke effects non-severe,

the ALJ still considered her fatigue, concentration, weakness, and balance issues during

subsequent steps of the analysis.

                                              II.

       Plaintiff also contends that “the ALJ failed to make a proper credibility analysis because

he failed to consider Dr. Rauchwerger’s medical records” in evaluating plaintiff’s credibility.

An “ALJ must make credibility findings when there is conflicting evidence with respect to a


                                                    4
 Case 2:19-cv-01359-BMC Document 16 Filed 05/11/20 Page 5 of 7 PageID #: 853



material issue such as pain or other disability.” Donato v. Sec’y of Dep’t of Health & Human

Servs. of U.S., 721 F.2d 414, 418 (2d Cir. 1983). Pursuant to SSR 96-7P, in assessing a

claimant’s credibility, an ALJ must “consider the entire case record, including the objective

medical evidence, the individual's own statements about symptoms . . . and any other relevant

evidence in the case record.”

       Assuming “the subjective evidence of [a claimant’s] pain” is sufficient to establish her

disability, if the ALJ did “not consider the credibility of [a claimant’s] claims of disabling pain,

but instead rejected her claims on the ground that objective, clinical findings did not establish a

cause for such intense pain,” then the decision should be reversed and the case remanded. See

Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979). However, in considering a plaintiff’s

complaints of pain, “the ALJ has discretion to evaluate the credibility of a claimant and to arrive

at an independent judgment, in light of medical findings and other evidence, regarding the true

extent of the pain alleged by the claimant.” Id. Evidence such as the claimant’s daily activities;

the type, dosage, effectiveness, and side effects of any medication taken to alleviate symptoms;

and other pain relief measures may also be considered. 20 C.F.R. § 404.1529(c)(4).

       Dr. Rauchwerger is plaintiff’s pain management specialist. According to plaintiff, Dr.

Rauchwerger’s treatment notes show that (1) plaintiff’s diagnostic imaging demonstrates a lack

of improvement in her lower back and leg pain; (2) clinical findings and course of treatment

demonstrate symptoms of pain and limitations; and (3) any relief plaintiff may have experienced

was temporary. The ALJ ultimately determined that the objective medical evidence does not

support a disability finding and then properly proceeded to analyze plaintiff’s subjective

complaints (i.e., her credibility). Yet although the ALJ considered Dr. Rauchwerger’s records in




                                                  5
 Case 2:19-cv-01359-BMC Document 16 Filed 05/11/20 Page 6 of 7 PageID #: 854



assessing the medical evidence, plaintiff argues that the ALJ failed to consider Dr.

Rauchwerger’s records in assessing plaintiff’s credibility. I disagree.

       As an initial matter, plaintiff testified at her hearing that, on a daily basis, her back pain is

only “maybe around a three or a four” on a scale from 1-10. That representation likely removes

from the realm of reversible error any failure on the ALJ’s part to consider plaintiff’s credibility

because such mild pain would generally not evidence a total inability to work. See Marcus, 615

F.2d at 27 (holding that reversal is proper where the ALJ “did not consider the credibility of

appellant’s claims of disabling pain” (emphasis added)); see also Zabala v. Astrue, 595 F.3d 402,

410 (2d Cir. 2010) (finding remand “unnecessary” where there was “no reasonable likelihood”

that a new consideration “would have changed the ALJ’s determination that Petitioner was not

disabled”).

       In any event, the record shows that the ALJ did consider the objective medical data –

including that of Dr. Rauchwerger’s treatment – in evaluating plaintiff’s credibility:

       As for the claimant’s statements about the intensity, persistence, and limiting
       effects of her symptoms, they are inconsistent because they are not supported by
       the evidence of record.
       The claimant also complains of back pain. An EMG test showed right L5 nerve
       damage. An MRI of the lumbar spine taken on February 8, 2016 showed mild
       right hydronephrosis, L4-5 right disc herniation with a superiorly oriented extrude
       component compressing the exiting L4 nerve root and descend the right L5 nerve
       root. Examinations showed normal gait and lower extremity strength 5/5. The
       claimant underwent a series of epidural steroid injections and reported significant
       relief (90-95% improvement). Treatment included epidural steroid injections. At
       the hearing, the claimant testified she had five epidural steroid injections, which
       have significantly helped. She stated after her initial injection, she did not require
       any pain medications.


The foregoing demonstrates that, in the course of analyzing plaintiff’s subjective “statements

about the intensity, persistence, and limiting effects of her symptoms,” the ALJ considered




                                                  6
    Case 2:19-cv-01359-BMC Document 16 Filed 05/11/20 Page 7 of 7 PageID #: 855



plaintiff’s diagnostic imaging and her doctors’ clinical findings and course of treatment. 1 There

was thus no error.

                                               CONCLUSION

         Plaintiff’s [12] motion for judgment on the pleadings is denied and the Commissioner’s

[13] cross-motion for judgment on the pleadings is granted. The Clerk is directed to enter

judgment, dismissing the case.

SO ORDERED.
                                            Digitally signed by
                                            Brian M. Cogan
                                                              U.S.D.J.

Dated: Brooklyn, New York
       May 8, 2020




1
 To the extent plaintiff is arguing that the ALJ should have mentioned Dr. Rauchwerger by name in the credibility
analysis, I reject such a requirement.


                                                        7
